Citation Nr: 1041187	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-25 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disability, to 
include emphysema, chronic obstructive pulmonary disease (COPD), 
and chronic bronchitis with coughing, and to include as 
undiagnosed illness or herbicide exposure.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Muskogee, Oklahoma that denied the Veteran's application to 
reopen his claim of entitlement to service connection for a lung 
disability, and that denied his claim of entitlement to service 
connection for a cervical spine disability.

In May 2009, the Board granted the Veteran's application to 
reopen his claim of entitlement to service connection for a lung 
disability, and the Board remanded both issues on appeal for 
further development.  Such development has been completed, and 
these matters are returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed lung disability has been diagnosed as 
COPD, a known clinical diagnosis.

3.  The Veteran's lung disability is not shown by the most 
probative evidence of record to be etiologically related to a 
disease, injury, or event in service.

4.  The Veteran's cervical spine disability is not shown by the 
most probative evidence of record to be etiologically related to 
a disease, injury, or event in service


CONCLUSIONS OF LAW

1.  Service connection for a lung disability is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.317 (2010).

2.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for a 
lung disability and for a cervical spine disability, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated May 2004 and January 2007 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  The 
May 2004 and January 2007 VCAA letters informed the Veteran of 
what information or evidence was needed to support his claims, 
what types of evidence the Veteran was responsible for obtaining 
and submitting to VA, and which evidence VA would obtain.  The 
January 2007 notice also explained how VA assigns disability 
ratings and effective dates, and it also explained the qualifying 
chronic disability provisions and requirements relating to 
certain Persian Gulf veterans.  See 38 C.F.R. § 3.317 (2010); 
Dingess, supra.  The Board notes that after the issuance of the 
January 2007 notice, the Veteran's claim was readjudicated by way 
of a Supplemental Statements of the Case (SSOCs) dated March 
2007, July 2007, and March 2010, and, therefore, any issue as to 
the timeliness of the January 2007 notice constitutes harmless 
error.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the Veteran's service treatment records, VA treatment records, 
and private treatment records have been associated with the 
claims file.  The Veteran has not identified any additional 
relevant treatment records for VA to obtain.  The Board finds 
that the record contains sufficient evidence to make a decision 
on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As noted above, in May 2009, the Board remanded these matters for 
further development.  Specifically, the Board directed that the 
Veteran be provided with VA examinations relating to his claims, 
including to clarify the nature and etiology of his claimed lung 
disability and his claims cervical disc disease.  In December 
2009, the Veteran was provided with a VA examination relating to 
both of his claimed conditions, and the examination report 
reflects that the examiner answered all of the questions asked by 
the Board in its remand.  Therefore, the Board finds that there 
has been substantial compliance with all of the Board's remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty 
to ensure compliance with Board remand order).  

The Board finds that the December 2009 VA examination report is 
adequate upon which to base a decision with regard to the 
Veteran's claims.  As noted above, the examiner ultimately 
answered the questions asked of him and he provided adequate 
reasoning for his conclusions.  Also, the VA examiner noted in 
his December 2009 VA examination report that he reviewed the 
claims file "in its entirety," and that he had an opportunity 
to elicit a history from the Veteran and to examine him.

The Board acknowledges that the Veteran indicated in his original 
claim that his lung disability may be related to herbicide 
exposure in Vietnam, and that the VA examiner did not discuss 
whether the Veteran's current lung disability was related to in-
service exposure to herbicides.  However, in Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), however, the Court held that 
VA is not obligated to investigate all possible theories of 
entitlement.  In reaching that conclusion, the Court observed 
that the duty to provide a medical examination as to whether a 
particular theory of service connection has merit is explicitly 
limited to situations where there is already some evidence in the 
record of a current disability, and some evidence that indicates 
that the disability may be associated with the claimant's 
military service. 38 U.S.C. § 5103A(d)(2)(B).  The Court 
determined that, had Congress wanted the Secretary to 
automatically provide an examination on all possible theories, § 
5103A would not be written as it is.  In this regard, the Court 
concluded that, if the evidence is insufficient to reach the low 
threshold necessary to trigger the duty to assist under McLendon, 
then any failure to discuss the theory is not prejudicial.

In this case, the Board notes that it does not appear that the 
Veteran was present on the ground in the Republic of Vietnam 
during the Vietnam War so as to warrant a presumption of exposure 
to herbicides.  Even assuming such exposure, however, the Veteran 
is not competent to link his claimed lung disability to service.  
With respect to the Veteran's own opinion, the Board recognizes 
that there are instances in which lay testimony can probative 
evidence in medical matters.  For example, a lay person may be 
competent to offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder.  
However, as a lay person, he is not competent to offer an opinion 
on complex medical questions, such as opining as to whether or 
not his lung disability is related to in-service Agent Orange 
exposure.  Therefore, this is not a case in which the Veteran's 
beliefs alone can serve to establish any association between his 
disability and herbicide exposure so as to satisfy the criteria 
of McLendon.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  Consequently, the Board finds no harm in the VA 
examiner's failure to consider that theory of entitlement.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Lung Disability

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.317(a)(1) (2009). A "qualifying chronic disability" 
includes a chronic disability resulting from an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(2) (2009). 

The Veteran claims that he incurred a lung disability, to include 
to include emphysema, COPD, and chronic bronchitis with coughing, 
as a result of service.  The Veteran asserts that he incurred his 
lung disability as a result of his service in the Persian Gulf 
War, including due to an undiagnosed illness or exposure to air 
pollution from burning oil.  In the alternative, the Veteran 
asserts that his lung disability was caused by exposure to 
tuberculosis (TB) as evidenced by a positive PPD test in service.

As an initial matter, the Board notes that the Veteran served on 
active duty in the Marines from March 1972 to March 1992.  His 
service personnel records reflect that he served in the Southwest 
Asia theater from February 1991 to March 1991 in support of 
Operation Desert Storm.  Based thereon, the Board finds that the 
Veteran constitutes a Persian Gulf veteran.  See 38 C.F.R. 
§ 3.317(d) (2010).

A December 2009 VA examination report reflects that the examiner 
reviewed the claims file "in its entirety," noted the Veteran 
complained of shortness of breath on examination, and that he 
reported that most days he can walk a 1/4 of a mile before needing 
to rest.  Pulmonary function testing was performed.  The examiner 
recorded a diagnosis of COPD evidenced by severe restrictive and 
obstructive defects shown on pulmonary function testing.  

The Board finds the above December 2009 VA examination report to 
be the most probative evidence of record regarding whether the 
Veteran's symptoms are attributable to a known clinical 
diagnosis.  As noted, this opinion was based on a review of the 
record, consideration of the Veteran's own statements as to his 
symptoms and history, and the results of physical examination, 
including pulmonary function testing.  The Board notes that there 
is no medical evidence of record that contradicts the December 
2009 VA examiner's opinion.

Because the Veteran's claimed lung condition has been attributed 
to a known diagnosis, namely, COPD, service connection for 
manifestations of an undiagnosed illness for 38 U.S.C.A. § 1117 
purposes is not warranted.  As noted above, except in the case of 
certain multisymptom illnesses listed in 38 C.F.R. § 3.317, 
service connection is not warranted under the undiagnosed illness 
presumptive provisions for those disabilities that have been 
clinically diagnosed.  See 38 C.F.R. § 3.317(a)(1)(ii) (2010).

Nevertheless, the Veteran may still establish service connection 
on a direct basis.  A noted above, the December 2009 VA 
examination report reflects that the examiner recorded a 
diagnosis of COPD evidenced by severe restrictive and obstructive 
defects shown on pulmonary function testing.  Clearly, the 
Veteran has a current lung disability.

The Board will now address whether the Veteran's lung disability 
is related to service.

The Veteran's service treatment records reflect that he was 
treated for a painful cough in July 1972.  A September 1982 
service treatment record reflects that the Veteran developed a 
rash after receiving a PPD shot, and that he was diagnosed as a 
PPD converter.  A chest x-ray was noted as within normal limits, 
the Veteran was prescribed a course of isoniazid (INH) therapy 
for about one year, and the Veteran was followed with several 
annual PPD converter evaluations thereafter.  A June 1984 service 
treatment record reflects that a chest x-ray revealed a 
noncalcifying benign granuloma on the Veteran's right lower lobe.  
Subsequent service treatment records reflect that the Veteran had 
an upper respiratory infection in October 1985 and pneumonia in 
April 1987.  A July 1987 service treatment record reflects that 
the Veteran was followed for a 1 centimeter density (nodule) on 
shown on a chest x-ray on his right lower lobe.  No change in the 
size or character of the density in five years was noted.  The 
lesion was noted as benign, and the physician noted "patient 
needs to discontinue smoking."  Subsequent service treatment 
records reflect that the Veteran had an upper respiratory 
infection in April 1988 and bronchitis in December 1990.  The 
Veteran's February 1992 retirement examination report reflects no 
notations regarding his lung condition, although a recommendation 
was noted to stop smoking.

The first post-service treatment record reflecting any lung 
problems are March 2002 private facility emergency care records 
reflecting that the Veteran presented to the emergency room 
complaining of chest pain.  A chest x-ray was noted as negative.  
An impression of chest wall pain was recorded.

Subsequently, an October 2002 VA Persian Gulf Registry 
examination report reflects the Veteran reported experiencing 
shortness of breath, chest pressure, shakiness, and clamminess.  
Again, his past history was noted as negative.  A CT of the 
Veteran's chest was performed, and a diagnosis of emphysema was 
recorded.

Subsequent VA treatment records dated from February 2003 through 
January 2007 reflect that the Veteran has been followed for his 
diagnosed COPD, and that he was prescribed Atrovent for 
treatment.  See, e.g., VA Treatment Records, April 2004 and 
October 2004.  An April 2003 CT chest report reflects impressions 
of mild bilateral interstitial lung changes, a benign calcified 
granuloma on the right lung, multiple nodular radiopacities in 
the right upper lobe, anterior segment, noted as probably 
representing old granulomatous disease or early interstitial lung 
disease, and an irregularly shaped radio-opacity in the right 
lung.  None of these records, however, reflect any opinions as to 
the etiology of the Veteran's lung condition, although the Board 
acknowledges that some of these records reflect the Veteran's 
history of being a smoker and of being diagnosed as a PPD 
converter in service.  See, e.g., VA Treatment Record, April 
2004.

As noted above, in May 2009, the Board remanded this issue so 
that the Veteran could be afforded a VA examination to address 
the nature and etiology of the Veteran's claimed lung disability.  
As noted above, the examiner recorded a diagnosis of COPD 
evidenced by severe restrictive and obstructive defects shown on 
pulmonary function testing (that was performed in connection with 
the examination).  The examiner noted that he reviewed the claims 
file, interviewed the Veteran, noted his history of a positive 
PPD test in service followed by INH therapy (referred to by the 
examiner as "double therapy medication treatment"), of being 
diagnosed with a calcified granuloma in his right lobe and 
incurring bronchitis and pneumonia in service, of serving in the 
Persian Gulf and his reported exposure to oil-polluted air there, 
and his being followed for diagnosed COPD since October 2002.  He 
also noted that the Veteran had a 10 to 12-year history of 
smoking 1 to 2 packs of cigarettes per day (although the Board 
notes that a July 1977 service treatment record reflects the 
Veteran was advised to stop smoking, as does his February 1992 
retirement examination report, and more recent VA treatment 
records, e.g., April 2005, show he was still smoking 1 pack per 
day).  The examiner opined that it was less likely as not that 
the Veteran's lung disease was caused or aggravated by service.  
The examiner reasoned that the Veteran had a smoking history, and 
that there was no evidence of exposure to air pollution from 
burning oil (in the Persian Gulf as reported by the Veteran) as 
causation of the Veteran's lung disease.  While the Board 
acknowledges that the examiner also wrote "the Veteran had 
bronchitis and was treated for pneumonia" in the rationale 
section of his opinion, the Board finds that it is clear from the 
overall text of the opinion that the examiner clearly attributed 
the Veteran's lung disease to his history of smoking, and not to 
any incident of his military service, to include the diagnoses of 
bronchitis and pneumonia therein.

The Board finds the above May 2009 VA examiner's opinion to be 
the most probative evidence of record with regard to whether the 
Veteran's lung disability is related to service.  The examiner 
reviewed the claims file, interviewed and examined the Veteran, 
elicited a detailed history from him, performed pulmonary 
function testing, and gave a detailed rationale for his 
conclusions.

The Board acknowledges that the claims file contains a January 
2007 letter from Dr. M.N. with the Reynolds Army Community 
Hospital, in which he noted that the Veteran was being followed 
for his COPD, his history of a positive PPD test and being 
treated with INH therapy in service, his history of granulomatous 
lesions on his chest x-rays in service, and of incurring 
bronchitis in service before he served in the Persian Gulf (as 
the Veteran had bronchitis in 1990 and served in the Gulf in 
1991).  Dr. M.N. opined that "it is possible that the oil 
pollution in the air could have more than likely made his 
condition worse."  He also opined that the Veteran's history of 
smoking "exacerbated his overall problem."  The Board finds 
that the opinion of Dr. M.N. regarding the possibility of oil 
pollution in the air worsening the Veteran's lung condition to be 
very speculative by its terms.  The Board notes that a possible 
connection or one based on mere "speculation" or the like is 
too tenuous a basis on which to grant service connection, and, 
therefore, the Board finds that this opinion of Dr. M.N. is of 
much less probative value than that of the VA examiner.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote possibility."  
38 C.F.R. § 3.102.

As discussed in the VCAA section above, the Board acknowledges 
that the Veteran has also offered yet another theory of 
entitlement, namely, that his lung disability may be related to 
herbicide exposure in Vietnam.  See Claim, April 2004.  The Board 
notes, however, that there is no documented evidence that the 
Veteran ever served in country in Vietnam, despite requests made 
by the RO to verify service in Vietnam.  Furthermore, even if 
there was evidence that the Veteran served in country in Vietnam 
such that exposure to herbicides may be presumed under 38 C.F.R. 
§ 3.307(a)(6), the Veteran's lung disability is not one of the 
conditions listed in 38 C.F.R. § 3.309(e) for which presumptive 
service connection may be granted.  Rather, the Veteran must 
establish direct service connection (at least in relative 
equipoise).  As noted above, however, he is not competent to 
offer an opinion on complex medical questions, such as opining as 
to whether or not his lung disability is related to in-service 
Agent Orange exposure.  Therefore, this is not a case in which 
the Veteran's beliefs alone can serve to establish any 
association between his disability and herbicide exposure.  See 
Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

The Board has considered all of the Veteran's lay other 
statements, including his contentions that his lung disability is 
related to his positive PPD test or his exposure to burning oil 
in the Persian Gulf, and that he has experienced lung problems 
since service.  The Board has already taken into account, 
however, the Veteran's well-documented in-service history of 
being diagnosed as a PPD converter and related treatment and 
follow-up evaluations.  Also, the Board acknowledges that the 
Veteran is certainly competent to report exposure to smoke or oil 
in the Persian Gulf.  Again, however, as a layperson, he is 
generally not capable of opining on matters requiring medical 
knowledge, to include attributing his diagnosed lung disability 
to being a PPD converter or to exposure to air pollution or oil 
in the Persian Gulf.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Ultimately, as noted above, the Board finds the 
opinion of the December 2009 VA examiner to be of more probative 
value.

As a final matter, the Board acknowledges the assertion of the 
Veteran's representative in his October 2010 informal hearing 
presentation that the opinion of the December 2009 examiner was 
merely speculative.  The Board finds, however, that there is 
nothing speculative about the examiner's opinion, to wit, that 
"it is less likely as not (less than 50 percent probability) 
that the Veteran's lung was caused by or aggravated by service."  
While the Board acknowledges that the examiner noted there was no 
evidence of exposure to air pollution from oil fires in the 
Persian Gulf as causation of the Veteran's lung disease, the 
Board finds that such a statement in the examiner's rationale 
does not transform the unequivocal opinion into mere speculation.  
As noted above, the examiner clearly attributed the Veteran's 
lung disease to his history of smoking.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a lung 
disability, and the benefit-of-the-doubt rule provided in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.

B.  Cervical Spine Disability

The Veteran asserts that he incurred a cervical spine ("neck") 
disability as a result of service.  Specifically, he asserts that 
a keg of beer fell on the back of his neck in service in July 
1989, and that he has had neck problems since that time.

A December 2009 VA examination report reflects that the Veteran 
was unable to straighten his neck on examination, and that he 
stood with a forward bent neck posture at 30 degrees on 
examination, which was noted as a significant angle.  Also, 
limitation of motion was noted on examination, with the Veteran 
reporting experiencing numbness on left rotation of his neck to 
more than 20 degrees.  Also, the examiner noted that the Veteran 
had some decreased left hand strength, that he had some weakness 
with resisted lift flexion, that he was unable to elicit deep 
tendon reflexes.  The examiner noted that x-rays of the Veteran's 
cervical spine were taken that showed degenerative changes.  A 
diagnosis was recorded of cervical spine arthritis with 
radiculopathy.  Clearly, the Veteran has a current cervical spine 
disability.

Because the Veteran's claimed neck complaints have been 
attributed to a known diagnosis, service connection for 
manifestations of an undiagnosed illness for 38 U.S.C.A. § 1117 
purposes is not warranted.

The Board will now address whether the Veteran's cervical spine 
disability is related to service.

As an initial matter, July 1989 service treatment records reflect 
that the Veteran reported that a keg fell on the back of his 
neck.  X-rays taken were negative for any fracture, a diagnosis 
of soft tissue contusion was recorded, and he was given a neck 
brace.  Shortly thereafter, a follow-up July 1989 service 
treatment record reflects that the Veteran's soft-tissue injury 
was "resolving," and he was diagnosed with a normal neck.  The 
only subsequent service treatment record relating to the 
Veteran's neck is an October 1991 service treatment record that 
reflects that the Veteran presented complaining of a fever and 
several other symptoms, including neck pain, that he attributed 
to possible pneumonia because he reported his daughter had 
pneumonia.  He was not, however, diagnosed with pneumonia or any 
neck condition, and his neck was noted as normal on examination.

The first post-service treatment records relating to the 
Veteran's cervical spine are March 2002 VA treatment records 
(Fort Sill) reflecting that he reported that he began 
experiencing pain in his neck and left arm two weeks prior, and 
that he experienced numbness in his fingers at times.  A March 
2002 VA MRI (prepared at a private facility) reflects impressions 
of a large disc osteophyte complex at C5-6 resulting in moderate 
central stenosis and severe right and moderate left foraminal 
stenosis, with likely impingement on the right ventral C6 nerve 
root, as well as an annular bulge at C6-7.  The next day, a VA 
emergency care record reflects that the Veteran presented 
complaining of right-sided numbness, and a diagnosis of cervical 
disc disease was recorded.

The October 2002 Persian Gulf registry examination report also 
reflects that a diagnosis of cervical disc disease was recorded 
on examination.

A more recent September 2005 VA MRI report (prepared at a private 
facility) essentially reflects unchanged impressions as the March 
2002 MRI from the same facility.

A January 2007 VA treatment record (Fort Sill) reflects that the 
Veteran continued to be followed for cervical spine stenosis.

As noted above, in May 2009, the Board remanded this issue so 
that the Veteran could be afforded a VA examination to address 
the nature and etiology of the Veteran's claimed cervical spine 
disability.  As noted above, the examiner recorded a diagnosis of 
cervical spine arthritis with radiculopathy.  The examiner noted 
that he reviewed the claims file, interviewed the Veteran, noted 
his history of injuring his neck in service from a keg of beer 
falling on his neck, that an x-ray of his neck was negative, and 
that there was no other evidence of complaints in service.  The 
examiner opined that it was less likely as not that the Veteran's 
cervical spine was related to service.  The examiner reasoned 
that although there was evidence of injury to the Veteran's neck 
in service (from the keg of beer in July 1989), his service 
treatment records showed no follow up visits or treatments for 
the injury indicating any residuals.  He further noted that while 
the Veteran has current neck problems, he was not able to 
establish an ongoing problem since service.

The Board finds the above May 2009 VA examiner's opinion to be 
the most probative evidence of record with regard to whether the 
Veteran's cervical spine disability is related to service.  The 
examiner reviewed the claims file, interviewed and examined the 
Veteran, elicited a detailed history from him, and gave a 
detailed rationale for his conclusion.  The Board further notes 
that there is no medical opinion of record that contradicts the 
opinion of the December 2009 VA examiner.

The Board has considered all of the Veteran's lay other 
statements, including his contention that his cervical spine 
disability is related to his July 1989 in-service neck injury 
from the keg of beer, and that he has experienced continuity of 
symptomatology since service.  The Board acknowledges that the 
Veteran is certainly competent to report a keg of beer falling on 
his neck in service, and experiencing neck pain.  However, as a 
layperson, he is generally not capable of opining on matters 
requiring medical knowledge, to include etiologically linking his 
current cervical spine disability, diagnosed in 2002, to a neck 
contusion incurred in service 13 years prior.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, the Board finds 
the Veteran's alleged continuity of symptomatology to lack 
credibility in light of the fact that he reported to clinicians 
in March 2002 (the first post-service record of complaint) that 
he began experiencing symptoms two weeks prior, not since 
service.  In essence, the Board finds the more contemporaneous 
statements made by the Veteran directly to a health care provider 
during the course of treatment to be more credible than a history 
provided in support of a claim.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
cervical spine disability, and the benefit-of-the-doubt rule 
provided in 38 U.S.C.A. § 5107(b) is not for application.  There 
is not an approximate balance of evidence.


ORDER

Entitlement to service connection for a lung disability, to 
include emphysema, chronic obstructive pulmonary disease (COPD), 
and chronic bronchitis with coughing, and to include as 
undiagnosed illness or herbicide exposure, is denied.

Entitlement to service connection for cervical disc disease is 
denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


